                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION
                                   IN ADMIRALTY

In the matter of the Complaint of            )    Civil Action No.: 2:18-cv-02396-DCN
MORAN ENVIRONMENTAL                          )
RECOVERY, LLC, as the owner of the           )
vessel “Miss June” and her engines,          )           CONSENT THIRD AMENDED
tackle, appurtenances, etc.                  )             SCHEDULING ORDER
                                             )
For exoneration from, or limitation of,      )
liability.                                   )

        Pursuant to the Federal Rules of Civil Procedure and the Local Civil Rules of this Court, the
following schedule is established for this case. This order is entered to administer the trial
of cases in a manner consistent with the ends of justice, in the shortest possible time, and at the
least possible cost to litigants. Discovery may begin upon receipt of this order.

       1.      Rule 26(f) Conference: A conference of the parties pursuant to Fed. R. Civ. P.
               26(f) shall be held no later than November 21, 2018.

       2.      Rule 26(a)(1) Initial Disclosures: No later than January 11, 2019, the
               required initial disclosures under Fed. R. Civ. P. 26(a)(1) shall be made.

       3.      Rule 26(f) Report: No later than December 7, 2018, the parties shall file a Fed.
               R. Civ. P. 26(f) Report.

       4.      Amendment of Pleadings: Motions to join other parties and amend the pleadings
               shall be filed no later than February 15, 2019.

       5.      Expert Witnesses: Parties shall file and serve a document identifying by full
               name, address, and telephone number each person whom they expect to call as
               an expert at trial by the following dates:

                       Claimants:                     June 10, 2019
                       Plaintiff in Limitation:       July 15, 2019

       6.      Discovery: Discovery shall be completed no later than December 27, 2019.
               All discovery requests shall be served in time for the responses thereto to be
               served by this deadline. All depositions must be taken before this deadline.

       7.      Motions in Limine: Motions in limine must be filed at least three weeks
               prior to jury selection.


                                                  1
       8.     Dispositive Motions: All dispositive motions and all Daubert motions shall be
              filed on or before January 17, 2020.

       9.     Mediation: Pursuant to Local Civil Rule 16.04-.12, mediation shall be completed
              in this case on or before December 6, 2019. Thirty (30) days prior to this, counsel
              for each party shall file and serve an ADR Statement and Certification under Local
              Civil Rule 16.03.

       10.    Trial: This case will go to trial during the term of court beginning March 23,
              2020.


             AND IT IS SO ORDERED.



                                           ________________________________
                                           David C. Norton
                                           United States District Judge

October 1, 2019
Charleston, South Carolina




                                              2
